Citation Nr: 9904989	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
thoracolumbosacral spine injury with wedging at T4.  

2.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of fractures of the ring finger and little finger 
on the right hand.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1974 and from November 1976 to January 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 1996, 
the RO increased the disability evaluation assigned for 
compression of the dorsal spine from 10 percent to 20 
percent.  At the same time, the RO denied the veteran's 
claims of entitlement to compensable ratings for left ear 
hearing loss and for residuals of right hand fractures.  The 
veteran expressed dissatisfaction with the ratings assigned 
and perfected his appeal with respect thereto.  In March 
1998, the RO granted an increased rating to 50 percent for 
status post thoracolumbosacral spine injury with wedging at 
T4.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not expressed satisfaction with the rating 
assigned.  


FINDINGS OF FACT

1.  The service-connected thoracolumbosacral spine injury 
with wedging at T4, is productive of not more than severe 
limitation of motion of the lumbar spine with demonstrable 
deformity of vertebral body.  

2.  The most recent audiological examination indicated that 
the veteran has Level I hearing loss in the left ear, 
manifested by an average pure tone decibel loss of 53 
decibels with 96 percent discrimination ability.





3.  Service connection is in effect for hearing loss in the 
left ear only, and the veteran is not totally deaf in the 
right ear.  

4.  On VA examination in February 1998 the veteran was able 
to touch all the fingers of his right hand to his palmar 
crease when making a fist.

5.  The thoracolumbosacral spine injury with wedging at T4, 
left ear hearing loss, and residuals of fractures of the ring 
finger and little finger of the right hand have not rendered 
the veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
status post thoracolumbosacral spine injury with wedging at 
T4, have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5292 (1998)

2.  The criteria for an increased (compensable) evaluation 
for defective hearing in the left ear have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2,  4.7, 4.87A, Code 6100 (1998).

3.  The criteria for an increased (compensable) rating for 
status post fractures of the right ring and little fingers 
have not been met. 38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.3, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5223 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that on the 
audiological evaluation in August 1979, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
15
LEFT
30
15
15
35
55

In December 1980, the veteran sought treatment after falling 
on his back.  The assessment was contusion/sprain of the 
back.  

In June 1981, the veteran sought treatment for a right hand 
injury.  X-rays revealed a mid-shaft fracture of the 5th 
metacarpal.  The 4th metacarpal was also injured.  In 
December 1989, the veteran sought treatment for his right 
hand after injuring it while playing rugby.  The assessment 
was fracture of the right 5th metacarpal.  

In July 1982, the veteran was involved in a motor vehicle 
accident.  It was noted that he sustained injuries to his 
chest and lumbosacral area.  X-rays of the lumbar spine 
revealed a possible fracture of S1.  

In March 1983, the veteran was diagnosed with a contusion of 
the right hand.  

In February 1986, the veteran was diagnosed with left ear 
hearing loss.  

In April 1991, the veteran sought treatment for back pain.  
The assessment was contusion strain of the mid-thoracic 
spine.  In July 1991 an assessment of degenerative joint 
disease of the thoracic spine and also old compression 
fracture at T3-4 was made.  

A VA examination was conducted in September 1993.  The 
veteran reported that he only had problems with his back if 
he performed excessive bending and heavy lifting.  He 
reported that he did not have any limitation of motion and 
only felt stiff in the morning.  

Physical examination revealed subjective discomfort in the 
infrascapular area.  There was no pain on palpation.  The 
range of motion was within normal limits.  Forward flexion 
was 95 degrees, extension was 35 degrees, lateral side 
bending was 40 degrees and rotation was 35 degrees.  Deep 
tendon reflexes were symmetrical.  X-rays of the thoracic 
spine revealed decreased vertebral body height at T4.  The 
impression was T4 compression fracture.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
10
LEFT
5
10
15
55
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The pertinent diagnoses were T4 compression fracture of the 
dorsal spine and defective hearing.  

Service connection was granted for compression fracture of 
the thoracic spine, left ear hearing loss and for residuals 
of fractures of the metacarpals of the right fourth and fifth 
fingers in June 1994.  

VA outpatient treatment records were associated with the 
claims file.  The records evidence intermittent complaints of 
and treatment for back pain.  In February 1995, the veteran 
sought treatment for chronic back pain.  The veteran could 
only bend forward 70% of normal.  The assessment was chronic 
back pain.  An X-ray was taken in October 1995 which revealed 
multiple fractures from T3 through T8 secondary to previous 
trauma.  



A VA examination was conducted in August 1996.  The veteran 
complained of constant pain in the mid and lower back.  Back 
pain was increased by lifting more than 15 pounds, bending 
over, sitting or driving for more than one hour.  
Additionally, the veteran reported that the residuals of the 
fractures of the fourth and fifth fingers of the right hand 
became symptomatic in cold weather.  

Physical examination of the spine revealed no tenderness or 
spasm.  Range of motion was as follows: forward bending 78 
degrees with pain and lateral bending 20 degrees bilaterally 
with pain.  Straight leg raising was negative bilaterally.  
Knee and ankle jerks were equal and 1+.  No focal weakness 
was noted.  X-rays of the thoracic spine revealed multiple 
mild thoracic vertebrae compression deformities with the most 
pronounced deformity located at the T4 level.  

The findings were stable when compared with a study conducted 
in September 1993.  Mild curvature of the thoracic spine, 
convex to the right was also revealed by X-ray.  The 
pertinent diagnosis was history of injury to 
thoracolumbosacral spine with multiple mild thoracic 
vertebral compressor deformities, most pronounced at T4 with 
limited motion.  

Physical examination of the right hand revealed no 
tenderness, deformities, swelling or erythema.  The veteran 
could make a good fist and grip strength was normal.  Finger 
opposition of the thumb to all fingers of the right hand was 
normal.  No atrophy of the thenar or hypothenar muscles was 
noted.  Sensation was normal.  X-rays of the right hand 
revealed findings consistent with posttraumatic changes 
within the fourth and fifth metacarpals.  No acute fracture 
or dislocation was observed.  The pertinent diagnosis was 
history of fracture of fourth and fifth fingers which were 
old and healed, with posttraumatic changes noted on X-ray and 
no limitation of motion.  


On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
15
LEFT
20
20
30
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The pertinent diagnosis was moderate hearing loss in the left 
ear and right ear hearing within normal limits.  

Private treatment records from G. K. S., M.D., have been 
associated with the claims file.  The records evidence 
intermittent complaints of and treatment for back pain.  

Private treatment records from R. M. F., M.D. are of record.  
The records evidence treatment primarily for gastrointestinal 
disorders.  

Private treatment records from the Southern Colorado Clinic 
have been associated with the claims file.  In August 1995, 
the veteran sought treatment for chronic back pain.  X-rays 
of the lumbar spine revealed some mild generalized 
osteopenia.  

Records from the Social Security Administration have been 
associated with the claims file.  The results of a June 1997 
physical examination were included.  It was noted that the 
veteran had a history of multiple compression fractures 
involving the thoracic spine.  Range of motion of the spine 
was constricted.  No muscle spasm was noted.  The veteran's 
hand motion, function and strength were normal.  Hearing loss 
was present in the left ear.  It was noted that the veteran 
complained of constant back pain which was exacerbated by 
heavy lifting and prolonged standing.  It was also noted that 
the veteran's complaints of pain were in excess of the 
physical findings which were "minimal."  


The most recent VA examination for compensation purposes was 
conducted in February 1998.  The veteran complained of 
experiencing pain in the upper, middle and lower back which 
occurred after strenuous activity - usually two to three 
times per week.  The pain would last for a few minutes.  The 
pain would be relieved by lying down or taking pain 
medication.  Low back pain was increased after walking, 
standing or sitting in a car for extended periods of time.  
Lifting more than 10 pounds increased the pain.  Pushing 
weight more than 21 pounds also produced pain.  The veteran 
reported that the fingers of his right hand would ache during 
cold weather.  The hand became stiff and sometimes it was 
hard to open and close or grab anything when it was painful.  

Physical examination of the spine revealed that the 
thoracolumbosacral spine was in the midline.  Forward bending 
was to 70 degrees with pain in the mid and lower back.  
Lateral bending was 21 degrees to the left and 22 degrees to 
the right with pain on both motions.  No tenderness or spasm 
was noted.  Straight leg raising was negative bilaterally.  
Deep tendon reflexes were equal.  Sensory examination was 
intact.  Magnetic Resonance Imaging (MRI) of the thoracic 
spine revealed multiple biconcave and anterior wedged 
vertebral bodies within the mid to upper portion of the 
thoracic spine.  The pertinent diagnosis was status post 
injury with wedging of the thoracic spine most prominent at 
T4 with limited motion of the lumbosacral spine.  The 
examiner opined that the veteran would lose an additional 15 
percent of motion due to flare-ups and pain on repeated use.  
There was no evidence of incoordination, weakness or impaired 
endurance due to pain.  

Physical examination of the right hand revealed that the 
veteran could make a fist.  The fifth finger could bend only 
with help from the forth, otherwise the finger seemed stiff.  
On making a fist, the veteran was able to touch the palmar 
crease with all of his fingers.  Thumb apposition with all 
the fingers was normal.  No atrophy of the thenar and 
hypothenar muscles was present.  X-rays of the right hand 
revealed healed fractures of the fourth and fifth metacarpals 
of the right hand which appeared to be unchanged when 
compared with X-rays taken in August 1996.  

The pertinent diagnosis was right hand status post fracture, 
fourth and fifth metacarpal, all healed without limitation of 
motion.  The examiner opined that the veteran would not 
experience any loss of range of motion due to pain or flare-
ups.  The veteran did not experience any incoordination due 
to pain.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported
20
25
30
30
LEFT
Not 
reported
30
40
70
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
Average pure tone thresholds in the left ear was determined 
to be 53 decibels.  The pertinent impression was moderate 
hearing loss, left ear.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).


In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.





The United States Court of Veterans Appeals (Court) has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to as least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is severe, a rating 
of 40 percent is warranted.  A rating of 40 percent is the 
maximum rating provided under this Code.  

Diagnostic Code 5285 provides the rating criteria for 
evaluation of residuals of a fracture of a vertebra.  Under 
diagnostic code 5285 a 60 percent evaluation may be assigned 
for residuals of a fracture of the vertebra without cord 
involvement, or where there is abnormal mobility requiring 
neck brace (jury mast).  A 100 percent evaluation may be 
assigned for residuals of a fracture of a vertebra with cord 
involvement, where the veteran is bedridden, or where the 
veteran requires long leg braces.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding ten percent for demonstrable deformity of a vertebral 
body.  


Diagnostic Code 5286 provides the rating criteria for 
evaluation of complete bony fixation of the spine.  A 60 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at a favorable angle.  A 100 percent 
evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechtrew type).  38 
C.F.R. § 4.71; Diagnostic Code 5286.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 60 percent rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. Part 4, Code 5293.

The VA Office of the General Counsel has held that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, involves loss of range of 
motion and that, therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
diagnostic code.  VAOPGCPREC 36-97 (O.G.C. Prec. 36-97); 
Johnson v. Brown, 9 Vet. App. 7 (1996).  It was also 
determined that, when a veteran has received less than the 
maximum evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, based on symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
rating corresponds to the maximum rating under another 
diagnostic code pertaining to limitation of motion.  Id.

A maximum schedular evaluation of 40 percent under diagnostic 
code 5295 is provided for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The ratings for Diagnostic Codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips of the fingers to within 2 inches (5.1 centimeters) 
of the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 centimeters) in either direction is not 
considered disabling.  Under Diagnostic Code 5223, favorable 
ankylosis of the ring and little fingers of the major or 
minor hand warrants a 10 percent evaluation.  

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the rating schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97 (O.G.C. Prec. 32-97).  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at Level X or XI.  Consequently, 
the other, non-service-connected ear is assigned a Level I 
auditory acuity level.  The Board observes that the appellant 
is only service- connected for a left ear hearing loss.  The 
Board further observes that the veteran is not totally deaf 
in the nonservice-connected right ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  


When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board notes that the veteran's increased 
rating claims are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims which are 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Thoracolumbosacral spine injury with wedging at T4 claim.

The Board finds an increased rating is not warranted under 
Diagnostic Code 5292 as the veteran is already receiving the 
schedular maximum of 40 percent for severe limitation of 
motion of the lumbar spine provided under that Diagnostic 
Code.  Accordingly, the Board need not explore a grant of 
entitlement to an increased evaluation for functional loss 
due to pain, weakened movement, etc., under the criteria of 
38 C.F.R. §§ 4.40, 4.45, 4.59.




An increased rating is not warranted under the rating 
criteria promulgated under Diagnostic Code 5285.  There is no 
evidence of record demonstrating that residuals of the 
thoracolumbosacral spine injury resulted in abnormal mobility 
requiring a neck brace.  Additionally there is no evidence of 
record demonstrating that the veteran experiences cord 
involvement, is bedridden or requires long leg braces.  

An increased rating is not warranted upon review of the 
rating criteria included in Diagnostic Code 5286.  There is 
no evidence of record demonstrating that the 
thoracolumbosacral spine injury with wedging at T4 resulted 
in either favorable or unfavorable complete bony fixation 
(ankylosis).  At the most recent VA examination, it was noted 
that the veteran had limited motion of the lumbar spine.  
Ankylosis of the veteran's spine, or its equivalent have not 
been diagnosed.  

An increased rating is not warranted under Diagnostic Code 
5293.  The veteran is not service-connected for degenerative 
disk disease.  There is no evidence of record demonstrating 
that the thoracolumbosacral spine injury with wedging at T4 
rises to a level of impairment compatible with or analogous 
to pronounced intervertebral disc syndrome, thereby 
precluding a grant of entitlement to an increased evaluation 
under diagnostic code 5293.  

As the Board noted, the veteran is in receipt of the maximum 
schedular evaluation of 40 percent under diagnostic code 5292 
which contemplates severe limitation of motion.  The maximum 
schedular evaluation for lumbosacral strain under diagnostic 
code 5295 is also 40 percent which contemplates severe 
disablement.  Lumbosacral strain has not been diagnosed and 
is not a feature of the veteran's service-connected 
disability of the low back.  In any event, his current 
evaluation of 40 percent contemplates severe impairment and 
such is adequately rated under diagnostic code 5292.



The Board's review of the medical evidence of record 
discloses that the thoracolumbosacral spine injury with 
wedging at T4 has not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding a grant of entitlement to an 
increased evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected thoracolumbosacral spine injury with wedging at T4.  
38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of a rating in 
excess of 50 percent for thoracolumbosacral spine injury with 
wedging at T4 with application of all pertinent governing 
criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.


Residuals of fractures of right fourth and fifth metacarpals.

The Board finds a compensable evaluation is not warranted 
upon application of the rating criteria included in 
Diagnostic Code 5223.  At the time of the most recent VA 
examination conducted in February 1998, it was noted that the 
veteran could only bend his fifth finger with help from the 
fourth finger.  However, he could make a fist and was able to 
touch the palmar crease with all of his fingers.  As the 
veteran was able to touch the palmar crease with all his 
fingers, a compensable evaluation is not warranted under 
Diagnostic Code 5223.  



The Board further finds that an increased rating is not 
warranted under Diagnostic Code 5223 upon consideration of 
38 C.F.R. § 4.40, 4.45 or 4.59.  The Board notes that at the 
time of the most recent VA examination, the examiner opined 
that the veteran did not experience any loss of range of 
motion of his right hand due to pain on use or during flare-
ups.  It was also noted that the veteran did not experience 
any incoordination due to pain.  No basis exists upon which 
to predicate assignment of a higher evaluation under any of 
the pertinent diagnostic codes with application of 38 C.F.R. 
§§ 4.40, 4.45 or 4.59.  

Residuals of fractures of the ring finger and little finger 
of the right hand have not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding a grant of entitlement to an 
increased (compensable) evaluation on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected status post residuals of fractures of the ring and 
little fingers on the right hand.  38 C.F.R. § 4.7.

The current noncompensable evaluation for the fractures of 
the ring and little fingers of the right hand is predicated 
upon no ascertainable residuals under 38 C.F.R. § 4.31, as 
there is no noncompensable evaluation available under 
diagnostic code 5223.  For the foregoing reasons, the Board 
concludes that the evidentiary record does not support a 
grant of entitlement to a compensable evaluation for status 
post residuals of fractures of the ring and little fingers of 
the right hand with application of all pertinent governing 
criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation.


Left ear hearing loss.

When the most recent test scores for the left ear (average 
pure tone loss of 53 decibels and 96% speech discrimination) 
are entered into Table VI of § 4.87, the result is a numeric 
designation of I.  Applying the numeric designations of I for 
the left ear and I for the right ear (based on the above 
discussions regarding service-connected hearing loss in only 
one ear) to Table VII of § 4.87, the percentage evaluation is 
non-compensably disabling, under Diagnostic Code 6100.  On 
the basis of the evidence of record, the preponderance of the 
evidence is against the claim for an increased (compensable) 
evaluation for left ear hearing loss.  

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a significant hearing loss in the left ear, the overall 
severity of such hearing loss falls short of meeting the 
criteria for a compensable rating.  The Board has no 
discretion in this regard and must predicate its 
determination on the basis of the latest audiology studies on 
record.

Left hearing loss has not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding a grant of entitlement to an 
increased (compensable) evaluation on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected left ear hearing loss.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
a compensable evaluation for left ear hearing loss with 
application of all pertinent governing criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation.


ORDER

Entitlement to a rating in excess of 50 percent for 
thoracolumbosacral spine injury with wedging at T4 is denied.  

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss is denied.  

Entitlement to an increased (compensable) evaluation for 
residuals of fractures of the ring finger and little finger 
on the right hand is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

